Citation Nr: 9905939	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected schizophrenia, chronic undifferentiated type, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from December 1953 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama, 
that denied entitlement to a disability rating in excess of 
30 percent for the veteran's service-connected schizophrenia.

Additional development is warranted prior to appellate 
consideration of the veteran's claim.  The veteran filed a 
claim for an increased rating for his service-connected 
schizophrenia on November 4, 1996.  During the pendency of 
the claim, on November 7, 1996, new regulations promulgated 
by VA for rating service-connected mental disorders became 
effective.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (codified 
at 38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 
4.129, 4.130, 4.131, 4.132).  Where law or regulations change 
after a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should apply unless otherwise 
specified.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, it appears that the RO evaluated the veteran's 
service-connected schizophrenia using only the new rating 
criteria.  Consequently, a remand to the agency of original 
jurisdiction is required for the purpose of considering the 
veteran's service-connected schizophrenia under both the old 
and new rating criteria.

It further appears that the veteran may be in receipt of 
Social Security Administration (SSA) disability benefits.  On 
VA examination in February 1997, he stated that he received 
Social Security.  Additional development is warranted in this 
regard.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Associate any Social Security records received with the 
claims file.

Finally, the most recent February 1997 VA examination was 
inadequate.  The examiner diagnosed the veteran as having a 
"GENERALIZED ANXIETY DISORDER ? DEMENTIA."  There was no 
mention of the service-connected schizophrenia.  Therefore, 
on remand, the veteran should be afforded a new VA 
examination in order to assess the current severity of his 
service-connected disability.  See 38 C.F.R. § 3.326 (1998); 
see also Snuffer v. Gober 10 Vet. App. 400 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The doctor 
should be asked to state whether the veteran currently 
suffers from schizophrenia and, if not, whether any current 
psychiatric disorder represents a maturation or development 
of the veteran's service-connected schizophrenia.  
Additionally, the doctor is asked to specifically address how 
the veteran's service-connected schizophrenia affects his 
social and industrial adaptability, and to distinguish the 
disabling characteristics of the service-connected 
schizophrenia from any nonservice-connected disorders.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected schizophrenia 
since 1995.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Ask the veteran to clarify whether or 
not he receives SSA disability benefits.  
If so, make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's service-connected 
schizophrenia.  The examiner is asked to 
state whether the veteran currently 
suffers from schizophrenia and, if not, 
whether any current psychiatric disorders 
represent a maturation or development of 
the veteran's service-connected 
schizophrenia.  

The frequency and severity of 
manifestations of schizophrenia or any 
maturation or development thereof should 
be described as completely as possible.  
The examiner should conduct a detailed 
mental status examination.

The examiner is also asked to discuss the 
effect of the veteran's schizophrenia or 
any maturation or development thereof on 
his social and industrial adaptability.  

If medical or psychiatric disorders other 
than the veteran's service-connected 
schizophrenia or any maturation or 
development thereof contribute to the 
veteran's disability, the doctor is asked 
to distinguish the disabling 
characteristics of the service-connected 
psychiatric disorder from the nonservice-
connected psychiatric disorders.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim.  In 
so doing, consider whether either the 
revised or the old version of the rating 
criteria is more favorable to the veteran.  
If one or the other is more favorable, the 
RO should so state and then apply the more 
favorable version.  If the result is the 
same under either criteria, the RO should 
apply the revised criteria.  Thereafter, 
provide the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); and Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 6 -


